Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Final Office Action from 13-October-2021, the applicant has filed a request for consideration under the AFCP2.0 program, including an amendment with remarks on 13-December-September-2021 [herein “Amendment”]. Applicant’s amendment is primarily directed to independent claims 1 and 9, along with an amendment to dependent claim 10 for consistency with the change to claim 9.
Regarding claim 1, the phrase “a check node processor” has been changed to “a check node processor including a plurality of check node units and”. The following limitation has been added at the end of the claim: “and wherein the plurality of check node units for the currently selected column layer does not access two or more memory areas”.
Regarding claim 9, the following limitation has been added at the end: “and wherein the error correction decoder includes a plurality of check node units, and the plurality of check node units for a currently selected column layer does not access two or more memory areas”.
Regarding claim 10, the phrase “in a currently selected column layer” has been changed to “in [[a]] the currently selected column layer” for consistency with claim 9.

Response to Arguments
In response to the Final Office Action from 13-October-2021, the applicant has filed a request for consideration under the AFCP2.0 program, including an amendment with remarks on 13-December-September-2021 [herein “Arguments”]. Examiner has fully considered these Arguments and finds them persuasive.
Applicant’s arguments center around the new amendments to independent claim 1, and states that the prior art of record cited by the Final Office Action (U.S. Patent Publication 20190044537-(Reynwar et al) [herein “Reynwar”], in view of U.S. Patent Publication 20060015802-(Hocevar)) does not teach the newly amended limitations “a check node processor including a plurality of check node units and … wherein the plurality of check node units for the currently selected column layer does not access two or more memory areas”. Examiner has considered this argument and agrees with Applicant’s conclusion.
Applicant also argues that independent claim 9 should be allowed as well, due to it having substantially the same amendment, and Examiner agrees with this conclusion as well.
Applicant also argues that the claims which depend from claim 1 (2 – 8) and from claim 9 (10 – 16) should be allowed because of their dependence on the allowable independent claims. Examiner has considered this argument and agrees with Applicant’s conclusion.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to error correction circuits for low complexity error correction encoding and decoding and memory controllers having the error correction circuits.
(a)n error correction circuit, comprising: an error correction decoder configured to perform error correction decoding on a read vector on a column layer basis while sequentially selecting column layers of a parity check matrix including a plurality of sub-matrices, wherein the column layer includes a set of columns of the parity check matrix, and wherein the error correction decoder includes: a plurality of memory areas configured to store values of a plurality of check nodes corresponding to the parity check matrix; and a check node processor  and configured to access one or more of the plurality of memory areas corresponding to cyclic permutation matrices (CPMs) included in a currently selected column layer, and update values of check nodes stored in the accessed one or more memory areas, wherein rows included in the parity check matrix are grouped into a plurality of row groups, and at most one CPM is included for each column layer in each of the row groups.
The prior art of record does not teach a check node processor including a plurality of check node units and … wherein the plurality of check node units for the currently selected column layer does not access two or more memory areas.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this 
Independent claim 9 has essentially the same limitation described above and is therefore also allowable. As a result, the claims which depend from claim 9 (claims 10 - 16) are also allowable.
Therefore, claims 1 – 16 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.W.W./Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111